[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REARGUE MOTION FOR SUMMARY JUDGMENT (126)
On December 3, 1991, plaintiff's motion for summary, judgment was denied having been determined that plaintiff had not established the non-existence of a material question of fact.
By motion filed January 6, 1992, plaintiff moved to reargue and for the court to reconsider its decision on the motion.
A review of the motion for summary judgment (110) and the memorandum of law filed by plaintiffs in support of its motion (112) leads to a conclusion that the issues fairly raised by the motion were addressed in the decision on the CT Page 6760 motion.
Accordingly, while the motion has been reconsidered; the previous decision will stand.
PURTILL, J.